Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bryce (US2012/0266760), which shows all of the claimed limitations.  Bryce shows: 
1. A portable grill 100 movable between an erected configuration (fig. 1) and a collapsed configuration (fig. 3), the portable grill comprising: a frame 114; a cookbox 112 coupled to the frame; a lid 116 movably coupled to the cookbox, the lid being movable relative to the cookbox between a closed position and an open position; and a lid lock assembly 104R,104L,106R,106L coupled to the frame, the lid lock assembly configured to: enable movement of the lid from the closed position into the open position when the portable grill is in the erected configuration; and lock the lid in the closed position in response to the portable grill being moved from the erected configuration into the collapsed configuration (para. 0027-0038; fig. 1,3,6,7).  
2. The portable grill of claim 1, wherein the lid lock assembly is in an unlocked configuration when the portable grill is in the erected configuration (fig. 1,6), and the lid lock assembly is in a locked configuration when the portable grill is in the collapsed configuration (fig. 3,7).  
3. The portable grill of claim 2, further comprising a leg unit 104R,104L coupled to the frame, the leg unit including a leg movable relative to the frame, wherein actuation of the lid lock assembly from the unlocked configuration into the locked configuration occurs automatically in response to the leg moving a lever 106R,106L of the lid lock assembly from a first lowered position into a first raised position in connection with the portable grill being moved from the erected configuration into the collapsed configuration (fig. 1,3,6,7).  
14. A portable grill movable between an erected configuration and a collapsed configuration, the portable grill comprising: a frame including a front rail and a rear rail spaced apart from the front rail; a leg unit coupled to the frame, the leg unit including a front leg and a rear leg spaced apart from the front leg, the front and rear legs movable relative to the frame; a cookbox coupled to and supported by the frame, the cookbox located between the front and rear rails; a lid movably coupled to the cookbox, the lid being movable relative to the cookbox between a closed position and an open position; and a lid lock assembly coupled to the front rail, the lid lock assembly configured to: enable movement of the lid from the closed position into the open position when the portable grill is in the erected configuration; and lock the lid in the closed position in response to the portable grill being moved from the erected configuration into the collapsed configuration (see previous claims). 
15. The portable grill of claim 14, wherein the lid lock assembly is in an unlocked configuration when the portable grill is in the erected configuration, and the lid lock assembly is in a locked configuration when the portable grill is in the collapsed configuration (see previous claims).  
16. The portable grill of claim 15, wherein actuation of the lid lock assembly from the unlocked configuration into the locked configuration occurs automatically in response to the front leg moving a lever of the lid lock assembly from a first lowered position into a first raised position in connection with the portable grill being moved from the erected configuration into the collapsed configuration (see previous claims).  

Allowable Subject Matter
Claims 4-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

August 8, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762